Case 1:19-cv-00444-CFC-CJB Document 321 Filed 01/21/21 Page 1 of 5 PageID #: 8095




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  BIODELIVERY SCIENCES INTERNATIONAL, )
  INC. and ARIUS TWO, INC.,            )
                                       )
                   Plaintiffs,         )
                                       )
          v.                           )                   C.A. No. 18-1395 (CFC) (CJB)
                                       )
  ALVOGEN PB RESEARCH & DEVELOPMENT )
  LLC, ALVOGEN MALTA OPERATIONS LTD., )
  ALVOGEN PINE BROOK LLC, ALVOGEN,     )
  INC., and ALVOGEN GROUP, INC.,       )
                                       )
                   Defendants.         )
                                       )
  BIODELIVERY SCIENCES INTERNATIONAL, )
  INC. and ARIUS TWO, INC.,            )
                                       )
                   Plaintiffs,         )
                                       )
          v.                           )                   C.A. No. 19-444 (CFC) (CJB)
                                       )
  CHEMO RESEARCH, S.L., INSUD PHARMA   )
  S.L., INTELGENX CORP., and INTELGENX )
  TECHNOLOGIES CORP.,                  )
                                       )
                   Defendants.         )

                PLAINTIFFS’ MOTION TO STRIKE DEFENDANTS’
           UNTIMELY EXPERT OPINIONS, REFERENCES, AND MATERIALS

         Plaintiffs BioDelivery Sciences International, Inc. and Arius Two, Inc. hereby move to

  strike newly added and untimely opinions, references, and materials submitted in connection with

  Defendants’ new reply expert reports of Dr. Bozena B. Michniak-Kohn and Dr. Steven L. Shafer

  of January 15, 2021. The grounds for this motion are set forth in Plaintiffs’ Opening Letter Brief

  and supporting papers submitted herewith.
Case 1:19-cv-00444-CFC-CJB Document 321 Filed 01/21/21 Page 2 of 5 PageID #: 8096




                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Jeremy A. Tigan
   OF COUNSEL:
                                       Jack B. Blumenfeld (#1014)
   Charles E. Lipsey                   Jeremy A. Tigan (#5239)
   FINNEGAN, HENDERSON, FARABOW,       1201 N. Market Street
    GARRETT & DUNNER, LLP              P.O. Box 1347
   Two Freedom Square                  Wilmington, DE 19899-1347
   11955 Freedom Drive                 (302) 658-9200
   Reston, VA 20190-5675               jblumenfeld@mnat.com
   (571) 203-2700                      jtigan@mnat.com

   Jeffrey D. Smyth                    Attorneys for Plaintiffs
   FINNEGAN, HENDERSON, FARABOW,
    GARRETT & DUNNER, LLP
   Stanford Research Park
   3300 Hillview Avenue
   Palo Alto, CA 94304-1203
   (650) 849-6600

   Justin J. Hasford
   Michael R. Galgano
   Daniel G. Chung
   Bonnie Fletcher Price
   Daniele San Román
   FINNEGAN, HENDERSON, FARABOW,
    GARRETT & DUNNER, LLP
   901 New York Avenue, NW
   Washington, DC 20001-4413
   (202) 408-4000

   Howard W. Levine
   DECHERT LLP
   1900 K Street NW
   Washington, DC 20006-1110
   (202) 261-3000

   Jennifer S. Swan
   DECHERT LLP
   3000 El Camino Real
   Five Palo Alto Square, Suite 650
   Palo Alto, CA 94306-2112
   (650) 813-4800

  January 21, 2021



                                        2
Case 1:19-cv-00444-CFC-CJB Document 321 Filed 01/21/21 Page 3 of 5 PageID #: 8097




                                     7.1.1 CERTIFICATION

         I hereby certify that counsel for the parties, including Delaware counsel, discussed the

  subject of the foregoing motion and that we have not been able to reach agreement.



                                              /s/ Jeremy A. Tigan
                                              __________________________
                                              Jeremy A. Tigan (#5239)
Case 1:19-cv-00444-CFC-CJB Document 321 Filed 01/21/21 Page 4 of 5 PageID #: 8098




                                  CERTIFICATE OF SERVICE

         I hereby certify that on January 21, 2021, I caused the foregoing to be electronically filed

  with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

  registered participants.

         I further certify that I caused copies of the foregoing document to be served on January 21,

  2021, upon the following in the manner indicated:

   Dominick T. Gattuso, Esquire                                          VIA ELECTRONIC MAIL
   HEYMAN ENERIO GATTUSO & HIRZEL LLP
   300 Delaware Avenue, Suite 200
   Wilmington, DE 19801
   Attorneys for Defendants Alvogen PB
   Research Development LLC, Alvogen Pine
   Brook LLC, Alvogen, Inc., and Alvogen
   Group, Inc.

   Steven H. Sklar, Esquire                                              VIA ELECTRONIC MAIL
   Gregory C. Bays, Esquire
   Ashlee B. Szelag, Esquire
   Wallace H. Feng, Esquire
   David R. Van Buskirk, Esquire
   James W. Sanner, Esquire
   LEYDIG, VOIT & MAYER
   Two Prudential Plaza
   180 N. Stetson Avenue, Suite 4900
   Chicago, IL 60601-6745
   Attorneys for Defendants Alvogen PB
   Research Development LLC, Alvogen Pine
   Brook LLC, Alvogen, Inc., and Alvogen
   Group, Inc.

   Jeremy C. Lowe, Esquire                                               VIA ELECTRONIC MAIL
   STINSON LLP
   1201 Walnut, Suite 2900
   Kansas City, Missouri 64106
   Attorneys for Defendants Alvogen PB
   Research Development LLC, Alvogen Pine
   Brook LLC, Alvogen, Inc., and Alvogen
   Group, Inc.
Case 1:19-cv-00444-CFC-CJB Document 321 Filed 01/21/21 Page 5 of 5 PageID #: 8099




   Dennies Varughese, Pharm.D., Esquire                                 VIA ELECTRONIC MAIL
   Adam C. LaRock, Esquire
   Lauren A. Watt, Esquire
   Josephine J. Kim, Esquire
   Sasha Rao, Esquire
   Tyler C. Liu, Esquire
   STERNE, KESSLER, GOLDSTEIN & FOX
   P.L.L.C.
   1100 New York Avenue, N.W.
   Washington, D.C. 20005
   Attorneys for Defendants Chemo Research
   S.L. and Insud Pharma S.L.U.

   Paul T. Meiklejohn, Esquire                                          VIA ELECTRONIC MAIL
   Geoffrey M. Godfrey, Esquire
   DORSEY & WHITNEY LLP
   701 Fifth Avenue, Suite 6100
   Seattle, WA 98104
   Attorneys for Defendants IntelGenx Corp. and
   IntelGenx Technologies Corp.


                                                  /s/ Jeremy A. Tigan

                                                  Jeremy A. Tigan (#5239)




                                                  2
